UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1094


CAROL FITZGERALD,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2012                  Decided:   June 25, 2012


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Shelley R. Goad, Assistant Director, Jennifer
P. Levings, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol     Fitzgerald,     a     native   and        citizen      of   Nigeria,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     denying      her      motion      to       reconsider       and    to

reopen.    Because Fitzgerald fails to raise any arguments that

meaningfully challenge the propriety of the Board’s denial of

her motion in the argument section of her brief, we find that

she has failed to preserve any issues for review.                            See Fed. R.

App. P. 28(a)(9)(A) (“[T]he argument . . . must contain . . .

appellant’s contentions and the reasons for them, with citations

to   the   authorities       and   parts       of   the    record       on     which       the

appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates    of   [Rule       28]   with    respect        to    a    particular         claim

triggers abandonment of that claim on appeal.”).                             Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See   In    re:    Fitzgerald (B.I.A.           Dec.       28,    2011). *       We

dispense    with      oral    argument      because        the       facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        PETITION DENIED

     *
       We lack jurisdiction to review the Board’s refusal to
exercise its authority to sua sponte reopen proceedings. See
Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).



                                           2